DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Dec 28, 2020 has been entered.

                                                 Reasons for Allowance
The present invention is directed to method and apparatus for transmitting feedback information in a D2D environment.  In particular, the method further includes transmitting feedback information on a plurality of relay UEs linked to the remote UE via a PC5 interface wherein the feedback information is transmitted to a plurality of the relay UEs by multicast; the method further includes transmitting feedback information on a plurality of remote UEs linked to the relay UE via a PC5 interface wherein the feedback information is transmitted to a plurality of the remote UEs by multicast.  Each independent claim uniquely identifies distinct features.

The following is an examiner’s statement of reasons for allowance: Claims 1-2, 4-5, 17-18, 6-9, 10-11, 13 and 14-16 (renumbering as 1-16 respectively) are allowed.

Regarding claims 1, 6, 10 and 14 the closest prior arts:
receiving, from the network, via a first relay UE, first data based on a PC5 interface (fig. 4, par 0008, 0075, 0159, 0175-0176, 0219 and 0240); receiving, from the network, via a second relay UE, second data based on the PC5 interface (fig. 4, par 0008, 0075, 0159, 0175-0176, 0219 and 0240); and receiving, from the network, via a third relay UE, third data based on the PC5 interface (fig. 34, par 0224-0225); transmitting, to the first relay UE and the second relay UE, first feedback information related to the first data and the second data through the feedback channel (par 0008, 0075, 0159-0160 and 0175-0176); and transmitting, to the third relay UE, second feedback information including third information related to the third data (par 0008, 0075, 0159-0160, 0175-0176, 0224-0235), wherein the first relay UE and the second relay UE are linked to the remote UE based on the PC5 interface (par 0075 and 0080).
Lei et al (“Operator controlled device-to-device communications in LTE-advanced networks,” IEEE Wireless Commun., vol. 19, no. 3, pp. 96–104, Jun. 2012) discloses: receiving, from a network, information related to a configuration for a feedback channel (fig.3, pp 101-102). 
Cao et al “Soft forwarding device cooperation strategies for 5G radio access networks“, 2014 IEEE 25th Annual International Symposium on Personal, Indoor, and Mobile Radio Communication (PIMRC) discloses: wherein the first feedback information is broadcasted to the first relay UE and the second relay UE (page 363 left Col line 12-23 and abstract).

Xu et al (US20170273055A1, Priority Date: Jun 09, 2015) discloses DUE2 can switch from D2D broadcast mode to D2D unicast mode when the quality changes (par 0061-0065). 

In view of the above, the closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious “wherein the first feedback information is broadcasted to the first relay UE and the second relay UE and the second feedback information is unicasted to the third relay UE, based on the third relay UE having a higher priority than the first relay UE and the second relay UE” as recited in claim 1.

The closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious “wherein the first feedback information is broadcasted to the first relay UE and the second relay UE and the second feedback information is unicasted to the third relay UE, based on the third relay UE having a higher priority than the first relay UE and the second relay UE” as recited in claim 10.

Hwang et al (US20160095133A1, Priority Date: Sept 24, 2015) discloses method and device of remote UE for receiving, from a first remote UE, first data based on a PC5 interface (par 0008, 0075, 0159, 0219 and 0240); receiving, from a second remote UE, second data based on the PC5 interface (par 0008, 0075, 0159, 0219 and 0240); transmitting, to the first remote UE and the second remote UE, first feedback information related to the first data and the second data through the feedback channel (par 0008, 0075 and 0160); wherein the first remote UE and the second remote UE are linked to the relay UE based on the PC5 interface (par 0075 and 0080), 

Lei et al (“Operator controlled device-to-device communications in LTE-advanced networks,” IEEE Wireless Commun., vol. 19, no. 3, pp. 96–104, Jun. 2012) discloses:
receiving, from a network, information related to a configuration for a feedback channel (pp 101-102). 

	SUZUKI et al (US 20170013653 A1, Priority Date: July 8, 2015) discloses: and receiving, from a third remote UE, third data based on the PC5 interface (fig. 1, par and transmitting, to the third remote UE, second feedback information including third information related to the third data (fig. 1, par 0019-0022, 0038), wherein the first feedback information is broadcasted to the first remote UE and the second remote UE (par 0038, 0040, 0060-0061).

Xu et al (US20170273055A1, Priority Date: Jun 09, 2015) discloses DUE2 can switch from D2D broadcast mode to D2D unicast mode when the quality changes (par 0061-0065). 

In view of the above, the closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious “wherein the first feedback information is broadcasted to the first remote UE and the second remote UE and the second feedback information is unicasted to the third remote UE, based on the third remote UE having a higher priority than the first remote UE and the second remote UE” as recited in claim 6.


The closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious “wherein the first feedback information is broadcasted to the first remote UE and the second remote UE and the second feedback information is unicasted to the third remote UE, based on the third remote UE having a higher priority than the first remote UE and the second remote UE” as recited in claim 14.

Claims 1, 6, 10 and 14 are allowed because the closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious the aforementioned claimed elements indicated above.

Claims 2, 4-5, 17-18, 7-9, 11, 13 and 15-16 are allowed by virtue of their dependency on claims 1, 6, 10 and 14 respectively.

4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xuan Lu whose telephone number is (571)272-2844.  The examiner can normally be reached on 9 am -6 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 571 272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 

/XUAN LU/Examiner, Art Unit 2473   


/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473